OPINION — AG — QUESTION: 37 Ohio St. 163.11 [37-163.11] PROHIBITING THE ISSUANCE OF A NEW BEER PERMIT UPON THE SAME PREMISES FOR A PERIOD OF ONE YEAR AFTER REVOCATION THE PERMIT. YOU EXPRESS THE OPINION THAT THIS PROHIBITION APPLIES IN CASE OF REVOCATION UPON ANY OF THE GROUNDS NAMED IN THE SECTION. ANSWER: THIS PROHIBITION OF ISSUANCE OF A NEW PERMIT " TO SUCH PERSON FOR A PERIOD OF TWELVE MONTHS FOR A VIOLATION OF THE PROVISIONS OF 37 Ohio St. 241 [37-241] (TO SELL BEER TO MINOR, JUVENILE, CHILDREN). CITE: 37 Ohio St. 242 [37-242] (SAM LATTIMORE) (INTOXICATING LIQUOR, LIQUOR LICENSE)